Title: To James Madison from John M. Forbes, 7 December 1801
From: Forbes, John M.
To: Madison, James


					
						Sir,
						New York 7th. Decr. 1801.
					
					The Sole object of this is most respectfully to Communicate to you the determination of Mr. Dobell to accept the Commercial Agency of the United States at Havre de Grace in France.  This determination and his Consequent establishment there, have been announced to his mercantile friends by a Circular letter of the 3rd. October last.  By Mr. Dobell’s acceptance my hopes and expectations of a Commercial establishment under the auspices of our National Government, are reduced to the Situation’s heretofore indicated—to wit, Lisbon, Cadiz, or Hamburg.  I have the honor to be, most respectfully, Sir, Your obliged & obedt. Servt.
					
						John M. Forbes
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
